MEMORANDUM **
Michael Walsh appeals from his 36-month sentence imposed following his guilty-plea conviction for possession of images of children engaged in sexually explicit conduct, in violation of 18 U.S.C. §§ 2252(a)(4)(B), (b)(2), and 2256. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Walsh contends that the district court proeedurally erred at sentencing because it considered only the punitive purposes of sentencing, and did not consider the other 18 U.S.C. § 3553(a) factors. Walsh also contends that his sentence is substantively unreasonable. We conclude that the district court did not proeedurally err, see United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006), and that the sentence is not substantively unreasonable, United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.